Exhibit 10.2

 

[image_001.jpg] 

 

Immune Pharmaceuticals Announces Leadership Transition

 

FORT LEE, NJ (March 7, 2019) - Immune Pharmaceuticals, Inc. (OTC PINK: IMNPQ)
(“Immune” or the “Company”), a biopharmaceutical company developing novel
therapeutic agents for the treatment of immunologic and inflammatory diseases,
announced that Gary Rabin has been appointed as President and interim Chief
Executive Officer (CEO) and a member of the Board of Directors. He succeeds Tony
Fiorino, MD, PhD, Immune’s former President and interim CEO, who has resigned as
an officer of the Company but will remain a Director. On February 17, 2019, the
Company filed a filed a voluntary petition for relief under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the District of New
Jersey (Case No. 19-13273).

 

Dr. Fiorino noted “At this point in time, Immune needs executive leadership
well-versed in corporate restructuring, asset sales and the bankruptcy process.
The Company is fortunate to have found Gary Rabin, who brings a wealth of
relevant experience to the table. Gary has previously served as a consultant to
the Company and has a deep understanding of the Company’s programs, capital
structure, restructuring efforts to date, and the chapter 11 process. In my
ongoing role as a Director, I intend to focus on the Company’s efforts to sell
or partner the Company’s clinical assets.”

 

Gary H. Rabin, 53, has a 32-year career in finance, investing, biotechnology
management, and financial restructuring. He has been the Managing Member of Vine
Holdings Group since 2015. Previously he was the Chairman and CEO of Advanced
Cell Technology, Inc., a biotechnology company in the cell therapy industry,
where he led a successful financial turnaround. He has also been the portfolio
manager of three hedge funds in the tech/media/telecom sector. From 1987 until
2002, he was a media and telecom investment banker for some of the world’s
largest investment banking firms including CIBC, ING Barings, UBS and First
Boston.

 

About Immune Pharmaceuticals, Inc.

 

Immune Pharmaceuticals Inc. is a biopharmaceutical company developing novel
therapeutic agents for the treatment of immunologic and inflammatory diseases.
Immune's lead program, bertilimumab, is a first-in-class, human monoclonal
antibody that targets eotaxin-1, a chemokine that plays a role in immune
responses and attracts eosinophils to the site of inflammation. By blocking
eotaxin-1, bertilimumab may prevent the migration and activation of eosinophils
and other cells, thus blocking an important inflammatory pathway active in a
variety of allergic and immune diseases. Bertilimumab has shown promising
clinical activity in bullous pemphigoid and has been studied in other conditions
including allergic rhinitis and ulcerative colitis, and may have application in
other diseases, including atopic dermatitis, asthma, and other diseases. For
more information, please visit www.immunepharma.com and connect with the Company
on Twitter, LinkedIn, and Facebook.

 



 

 

 

[image_001.jpg]

 

Safe Harbor Statements Regarding Forward Looking Statements

 

The statements in this news release made by representatives of Immune relating
to matters that are not historical facts are forward-looking statements that
involve risks and uncertainties. There is no assurance that the Company will be
able to successfully restructure its operations, effect sales of or partnerships
for its clinical assets on terms acceptable to the Company, if at all, or emerge
from bankruptcy as a going concern. Immune undertakes no obligation to update
any of these statements. Readers are cautioned not to place undue reliance on
these forward-looking statements, which speak only as to the date hereof.
Accordingly, any forward-looking statements should be read in conjunction with
the additional risks and uncertainties detailed in Immune's filings with the
Securities and Exchange Commission, including those discussed in Immune's Annual
Report on Form 10-K, Quarterly Reports on Form 10-Q, and periodic reports filed
on Form 8-K.

 

Investor Contact

 

Investors@immunepharma.com

SOURCE Immune Pharmaceuticals Inc.

  

 

